Case 3:13-cr-30063-RAL Document 57 Filed 05/06/21 Page 1 of 1 PageID #: 135




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF SOUTH DAKOTA
                                CENTRAL DIVISION




  UNITED STATES OF AMERICA
                                                3:13CR30063-001
                    Plaintiff
                                                ORDER TERMINATING
                    vs.                         CONTINUING GARNISHMENT


  MARIA BEATRICE JANIS


                    Defendant


                    and


 MAVERIK,
 SALT LAKE CITY, UT,
 and its successors or assigns

                    Garnishee



       Based upon the Motion for Termination of Continuing Garnishment with

 Final Accounting on file herein, and pursuant to 28 U.S.C. S3205Ic)flQ)(C). it is

       ORDERED that the garnishment herein is hereby terminated by Order of

 this Court.


       DATED:               AC»f

                                      BY THE COURT:



                                      ROBERTO A. LANGE
                                      CHIEF JUDGE
